 



Exhibit 10.3
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE LAWS OF ANY STATE. THEY MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS THEY
ARE REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE. THE SHARES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF BY THE
HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES
LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE
SECURITIES AND EXCHANGE COMMISSION.
[                    ] Warrants
REGEN BIOLOGICS, INC.
WARRANT CERTIFICATE
Warrant to Purchase
Common Stock
Date of Issue: November 30, 2006
          This warrant certificate (“Warrant Certificate”) certifies that for
value received                      or registered assigns (the “Holder”) is the
owner of the warrant specified above (the “Warrant”), which entitles the Holder
thereof to purchase, at any time on or before the Expiration Date (hereinafter
defined) up to                      fully paid and non-assessable shares of
Common Stock, $0.01 par value (“Common Stock”), of ReGen Biologics, Inc., a
Delaware corporation (the “Company”), at the Exercise Price (as defined herein).
     1. Warrant; Exercise Price
     This Warrant shall entitle the Holder to purchase up
to                                shares of Common Stock of the Company and the
purchase price payable upon exercise of the Warrants shall initially be $0.555
per share of Common Stock, subject to adjustment as hereinafter provided (as may
be adjusted from time to time, the “Exercise Price”). The Exercise Price and
number of shares of Common Stock issuable upon exercise of this Warrant are
subject to adjustment as provided in Article 6.

 



--------------------------------------------------------------------------------



 



     2. Exercise; Expiration Date
     2.1 This Warrant is exercisable, at the option of the Holder, at any time
or times after issuance and on or before the Expiration Date (as hereinafter
defined), upon surrender of this Warrant Certificate to the Company together
with a duly completed Notice of Exercise, in the form attached hereto as
Exhibit A, and payment of an amount equal to the product of the Exercise Price
times the number of shares of Common Stock to be acquired. Payment of the
Exercise Price for the Warrant Shares (as hereinafter defined) shall be in
lawful money of the United States of America, paid by wired transfer or
cashier’s check drawn on a United States bank or pursuant to the terms of
Section 9. In the case of exercise of the Warrant for less than all the Warrant
Shares (as hereinafter defined) represented by this Warrant Certificate, the
Company shall cancel the Warrant Certificate upon the surrender thereof and
shall execute and deliver a new Warrant Certificate for the balance of such
Warrant Shares (as hereinafter defined).
     2.2 The term “Expiration Date” shall mean 5:00 p.m. New York time on
November 30, 2011 or if such date shall in the State of New York be a holiday or
a day on which banks are authorized to close, then 5:00 p.m. New York time the
next following date which in the State of New York is not a holiday or a day on
which banks are authorized to close.
     3. Registration and Transfer on Company Books
     3.1 The Company shall maintain books for the registration and transfer of
the Warrants and the registration and transfer of the shares of Common Stock
issued upon exercise of the Warrants.
     3.2 Prior to due presentment for registration of transfer of this Warrant
Certificate, or the shares of Common Stock issued upon exercise of the Warrants,
the Company may deem and treat the registered Holder as the absolute owner
thereof.
     3.3 Neither this Warrant nor the shares of Common Stock issuable upon
exercise hereof (the “Warrant Shares”) have been registered under the Securities
Act of 1933, as amended (the “Act”). The Company will not transfer this Warrant
or issue or transfer the Warrant Shares unless (i) there is an effective
registration covering such Warrant or Warrant Shares, as the case may be, under
the Act and applicable states securities laws, (ii) it first receives a letter
from an attorney, acceptable to the Company’s board of directors or its agents,
stating that in the opinion of the attorney the proposed issue or transfer is
exempt from registration under the Act and under all applicable state securities
laws, or (iii) the transfer is made pursuant to Rule 144 under the Act. Subject
to the foregoing, this Warrant Certificate, the Warrant represented hereby, and
the Warrant Shares, may be sold, assigned or otherwise transferred voluntarily
by the Holder to officers or directors of the Holder, to members of such
persons’ immediate families, or to the Holder’s parent or subsidiary
corporations. The Company shall register upon its books any permitted transfer
of a Warrant Certificate, upon surrender of same to the Company with a written
instrument of transfer duly executed by the registered Holder or by a duly
authorized attorney. Upon any such registration of transfer, new Warrant

2



--------------------------------------------------------------------------------



 



Certificate(s) shall be issued to the transferee(s) and the surrendered Warrant
Certificate shall be canceled by the Company. A Warrant Certificate may also be
exchanged, at the option of the Holder, for new Warrant Certificates
representing in the aggregate the number of Warrant Shares evidenced by the
Warrant Certificate surrendered.
     4. Reservation of Shares
     The Company covenants that it will at all times reserve and keep available
out of its authorized Common Stock, solely for the purpose of issue upon
exercise of the Warrant, such number of shares of Common Stock as shall then be
issuable upon the exercise of the entire Warrant. The Company covenants that all
Warrant Shares shall be duly and validly issued and, upon payment for such
shares as set forth herein, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof, and that upon
issuance such shares shall be listed on each national securities exchange, if
any, on which the other shares of outstanding Common Stock of the Company are
then listed.
     5. Loss or Mutilation
     Upon receipt by the Company of reasonable evidence of the ownership of and
the loss, theft, destruction or mutilation of any Warrant Certificate and, in
the case of loss, theft or destruction, of indemnity reasonably satisfactory to
the Company, or, in the case of mutilation, upon surrender and cancellation of
the mutilated Warrant Certificate, the Company shall execute and deliver in lieu
thereof a new Warrant Certificate representing the number of Warrant Shares
evidenced by the lost, stolen, destroyed or mutilated Warrant Certificate.
     6. Adjustments of Exercise Price and Shares
     6.1 In the event of changes in the outstanding Common Stock of the Company
by reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
consolidation, acquisition of the Company (whether through merger or acquisition
of substantially all the assets or stock of the Company), or the like, the
number and class of shares available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares or other property as the Holder would have owned had
the Warrant been exercised prior to the event and had the Holder continued to
hold such shares until the event requiring adjustment. The form of this Warrant
need not be changed because of any adjustment in the number of Warrant Shares
subject to this Warrant or the Exercise Price provided herein.
     6.2 If at any time or from time to time the holders of all of the shares of
Common Stock of the Company (or the holders of all of the shares of stock or
other securities at the time receivable upon the exercise of this Warrant)
shall, as a class, have received or become entitled to receive, without payment
therefor:

3



--------------------------------------------------------------------------------



 



  (i)   Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 6.1 above),     (ii)   any cash paid or payable
otherwise than as a cash dividend; or     (iii)   Common Stock or additional
stock or other securities or property (including cash) by way of spinoff,
split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock pursuant to Section 6.1 above),

then, and in each such case, the Holder hereof will, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.
     6.3 Whenever the number of Warrant Shares purchasable upon the exercise of
the Warrant or the Exercise Price of such Warrant Shares is adjusted, as herein
provided, the Company shall mail to the Holder, at the address of the Holder
shown on the books of the Company, a notice of such adjustment or adjustments,
prepared and signed by the Chief Financial Officer or Secretary of the Company,
which sets forth the number of Warrant Shares purchasable upon the exercise of
each Warrant and the Exercise Price of such Warrant Shares after such
adjustment, a brief statement of the facts requiring such adjustment and the
computation by which such adjustment was made.
     7. Conversion
     7.1 In lieu of exercise of any portion of the Warrant as provided in
Section 2.1 hereof,the Warrants represented by this Warrant Certificate (or any
portion thereof) may, at the election of the Holder, be converted into the
nearest whole number of shares of Common Stock equal to: (1) the product of
(a) the number of Warrants to be so converted, (b) the number of shares of
Common Stock then issuable upon the exercise of each Warrant and (c) the excess,
if any, of (i) the Market Price Per Share (as determined pursuant to
Section 8.2) with respect to the date of conversion over (ii) the Exercise Price
in effect on the business day next preceding the date of conversion, divided by
(2) the Market Price Per Share with respect to the date of conversion.
     7.2 The conversion rights provided under this Section 7 may be exercised in
whole or in part and at any time and from time to time while any Warrants remain
outstanding. In order to exercise the conversion privilege, the Holder shall
surrender to the Company, at its offices, this Warrant Certificate accompanied
by a duly completed Notice of Conversion in the form attached hereto as
Exhibit B. The Warrants (or so

4



--------------------------------------------------------------------------------



 



many thereof as shall have been surrendered for conversion) shall be deemed to
have been converted immediately prior to the close of business on the day of
surrender of such Warrant Certificate for conversion in accordance with the
foregoing provisions. As promptly as practicable on or after the conversion
date, the Company shall issue and shall deliver to the Holder (i) a certificate
or certificates representing the number of shares of Common Stock to which the
Holder shall be entitled as a result of the conversion, and (ii) if the Warrant
Certificate is being converted in part only, a new certificate in principal
amount equal to the unconverted portion of the Warrant Certificate.
     8. Fractional Shares and Warrants; Determination of Market Price Per Share
     8.1 Anything contained herein to the contrary notwithstanding, the Company
shall not be required to issue any fraction of a share of Common Stock in
connection with the exercise of Warrants. Warrants may not be exercised in such
number as would result (except for the provisions of this paragraph) in the
issuance of a fraction of a share of Common Stock unless the Holder is
exercising the entire Warrant then owned by the Holder. In such event, the
Company shall, upon the exercise of the Warrant, issue to the Holder the largest
aggregate whole number of shares of Common Stock called for thereby upon receipt
of the Exercise Price for the entire Warrant and pay a sum in cash equal to the
remaining fraction of a share of Common Stock, multiplied by its Market Price
Per Share (as determined pursuant to Section 8.2 below) as of the last business
day preceding the date on which the Warrants are presented for exercise.
     8.2 As used herein, the “Market Price Per Share” with respect to any date
shall mean the average closing price per share of Company’s Common Stock for the
ten (10) trading days immediately preceding such date during which the Common
Stock has traded. The closing price for each such day shall be the closing sale
price or, in case no such sale takes place on such day, the closing price on the
last trading day, in either case on the principal securities exchange on which
the shares of Common Stock of the Company are listed or admitted to trading, the
last sale price, or in case no sale takes place on any such day, the average of
the high and low sales prices of the Common Stock on the Over-the-Counter
Bulletin Board (“OTCBB”) or any comparable system, or if the Common Stock is not
reported on OTCBB, or a comparable system, the average of the closing bid and
asked prices as furnished by two members of the National Association of
Securities Dealers, Inc. selected from time to time by the Company for that
purpose. If such bid and asked prices are not available, then “Market Price Per
Share” shall be equal to the fair market value of the Company’s Common Stock as
determined in good faith by the Board of Directors of the Company.
     9. Notices.
     All notices, requests, demands, claims, and other communications hereunder
shall be in writing and shall be delivered by certified or registered mail
(first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such party shall subsequently designate in writing to the
other party):

5



--------------------------------------------------------------------------------



 



if to the Company to:
ReGen Biologics, Inc.
509 Commerce Street
Franklin Lakes, NJ 07417
Attention: Brion D. Umidi
Telecopy: 201.651.5141
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, VA 22102
Attention: David C. Main, Esq.
Telecopy: 703.770.7901
if to the Holder to the address set forth on the books of the Company.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered by hand, by messenger or by courier, or if sent by facsimile, upon
confirmation of receipt.
     10. Governing Law
          This Warrant Certificate shall be governed by and construed in
accordance with the laws of the State of New York.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed by its officers thereunto duly authorized and its corporate seal
to be affixed hereon, as of this                      day of November, 2006
REGEN BIOLOGICS, INC.

         
 
       
By:
       
 
 
 
Name: Brion D. Umidi    
 
  Title: Senior Vice President and Chief    
 
  Financial Officer    

     Attest:
                                                            
Name:
Title:

7



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

             
 
  To:   ReGen Biologics, Inc.    
 
      509 Commerce Street                       , 20___
 
      Franklin Lakes, NJ 07417    

     The undersigned hereby irrevocably elects to purchase, pursuant to
Section 2 of the Warrant Certificate accompanying this Notice of Exercise,
                    ___Warrant Shares of the total number of Warrant Shares
issuable to the undersigned pursuant to the accompanying Warrant Certificate,
and herewith makes payment of $                     in payment in full of the
aggregate Exercise Price of such shares.
     Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

         
 
       
 
       
 
       
 
  The Warrant Shares shall be delivered to the following:    
 
       
 
       
 
       
 
       
 
       
 
       

         
 
       
 
       
 
  Name of Holder    
 
       
 
       
 
  Signature    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       

8



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF CONVERSION

             
 
  To:   ReGen Biologics, Inc.    
 
      509 Commerce Street                       , 20___
 
      Franklin Lakes, NJ 07417    

     The undersigned hereby irrevocably elects to convert, pursuant to Section 7
of the Warrant Certificate accompanying this Notice of Conversion,
                     Warrant Shares of the total number of Warrant Shares
issuable to the undersigned pursuant to the accompanying Warrant Certificate
into shares of the Common Stock of the Company (the “Shares”).
     The number of Shares to be received by the undersigned, calculated in
accordance with the provisions of Section 7.1 of the accompanying Warrant
Certificate, is                     .
                                        
     Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
                                        
The Warrant Shares shall be delivered to the following:

         
 
       
 
       
 
       
 
       
 
       
 
       

         
 
       
 
       
 
  Name of Holder    
 
       
 
       
 
  Signature    
 
       
 
  Address:    
 
       
 
       
 
       
 
       

